Exhibit 10.2

Execution Version

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of December 7, 2018 (this
“Agreement”) amends that certain Third Amended and Restated Credit Agreement,
dated as of December 10, 2014 (as amended by that certain First Amendment to
Credit Agreement on September 28, 2015, as amended by that certain Second
Amendment to Credit Agreement, Direction and Waiver on November 1, 2017 and as
amended, restated, amended and restated or otherwise modified prior to the date
hereof, the “Credit Agreement”), by and among SHARYLAND DISTRIBUTION &
TRANSMISSION SERVICES, L.L.C. (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”) and Royal Bank of Canada, as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement (as amended by this Agreement) and the rules of interpretation set
forth therein shall apply to this Agreement.

RECITALS

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent are
parties to the Credit Agreement; and

WHEREAS, the Borrower has requested, and the Lenders have agreed subject to the
terms and conditions hereof, to amend the Credit Agreement to extend the
Revolving Facility Final Maturity Date under the Credit Agreement by one year
and to make certain other amendments to the Credit Agreement as set forth in
this Agreement.

NOW THEREFORE, in consideration of the mutual agreement herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1.    Amendment to the Credit Agreement. (a) The definition of “Revolving
Facility Final Maturity Date” in Section 10.1 of the Credit Agreement is hereby
amended by replacing “fifth anniversary of the Restatement Date” with “sixth
anniversary of the Restatement Date”.

(b) The definition of “Indebtedness” in Section 10.1 of the Credit Agreement is
hereby amended by replacing “Maturity Date” with “Revolving Facility Final
Maturity Date”.

(c) Section 10.1 of the Credit Agreement is hereby amended by adding the
following after the definition of “Financing Documents”:

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

(d) Section 10.1 of the Credit Agreement is hereby amended by adding the
following after the definition of “Minimum Borrowing Amount”:

“Mortgaged Real Property Collateral” shall mean any Real Property Collateral
subject to a Deed of Trust or mortgage for the benefit of the Collateral Agent
and the other Secured Parties.



--------------------------------------------------------------------------------

(e) Section 1.17(e) is hereby amended and restated in its entirety as follows:

(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (x) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Section 6 and the other Credit
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 1.17, the representations and
warranties contained in subsections (a)(i) and (a)(ii) of Section 6.5 shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 7.1, and (B) no Default or Event of
Default has occurred and is continuing or would result therefrom and (y) the
provisions of Section 1.18 shall have been satisfied. On the Increase Effective
Date, each Lender (including any new Lender) participating in such Commitment
increase shall purchase and assume from each existing Lender having Loans
outstanding on such Increase Effective Date, without recourse or warranty, an
undivided interest and participation, to the extent of such Lender’s ratable
portion of the Total Revolving Commitments (after giving effect to such
Commitment increase), in the aggregate Loans then outstanding, so as to ensure
that, on the Increase Effective Date after giving effect to such Commitment
increase, each Lender is owed only its ratable portion of the Loans outstanding
on such Increase Effective Date.

(f) Section 1 is hereby amended by adding the following after Section 1.17(f):

1.18 MIRE Events. Each of the parties hereto acknowledges and agrees that, with
respect to any Mortgaged Real Property Collateral, any increase or extension of
any of the Commitments or Loans (including an increase in Commitments hereunder,
but excluding (a) any continuation or conversion of borrowings, (b) the making
of any Loans or (c) the issuance, renewal or extension of Letters of Credit)
shall be subject to (and conditioned upon): (i) the prior delivery of all flood
hazard determination certifications, acknowledgements and evidence of flood
insurance and other flood-related documentation with respect to such Mortgaged
Real Property Collateral as required by Flood Insurance Laws and as otherwise
required pursuant to Section 7.4 of this Agreement and (ii) the Administrative
Agent shall have received written confirmation from the Lenders, flood insurance
due diligence and flood insurance compliance has been completed by the Lenders.

(g) Section 7.4 is hereby amended by adding the following after Section 7.4(c):

(d)    Flood Insurance. With respect to each Mortgaged Real Property Collateral
that is located in an area identified by the Federal Emergency Management Agency
(or any successor agency) as a “special flood hazard area” with respect to which
flood insurance has been made available under Flood Insurance Laws, the
applicable Loan Party (i) has obtained and will maintain, with financially sound
and reputable insurance companies, such flood insurance in such

 

2



--------------------------------------------------------------------------------

reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise sufficient to comply with all applicable rules
and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) promptly upon request of the Administrative Agent, will deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including evidence of annual
renewals of such insurance.

(h) Section 7.9(c) is hereby amended and restated in its entirety as follows:

(c)     If, after the Restatement Date, the Borrower acquires any Real Property
Collateral, the Borrower shall forthwith (and in any event, within five Business
Days of such acquisition, or such longer period of time as reasonably agreed by
the Administrative Agent) deliver to the Collateral Agent a fully executed
mortgage or deed of trust over such real property, in form and substance
substantially similar to a previously delivered Deed of Trust or otherwise
satisfactory to the Required Secured Parties and the Collateral Agent, together
with such surveys, environmental reports and other documents and certificates
with respect to such Real Property Collateral as may be reasonably required by
the Required Secured Parties. The Borrower further agrees to take all other
actions necessary to create in favor of the Trustee named therein, for the
benefit of the Collateral Agent and the other Secured Parties a valid and
enforceable first priority Lien on such Real Property Collateral, free and clear
of all Liens except for Permitted Liens and rights of holders of Permitted
Secured Indebtedness in compliance with the Collateral Agency Agreement.
Notwithstanding the foregoing, the Borrower shall not acquire any Real Property
Collateral until (x) the Administrative Agent has delivered to the Lenders
(which delivery may be done electronically) the following documents in respect
of such real property: (i) a completed flood hazard determination from a third
party vendor; (ii) if such real property is located in a “special flood hazard
area”, (A) a notification to the Borrower (or applicable Loan Party) of that
fact and (if applicable) notification to the Borrower (or applicable Loan
Party) that flood insurance coverage is not available and (B) evidence of the
receipt by the Borrower (or applicable Loan Party) of such notice; and (iii) if
such notice is required to be provided to the Company (or applicable Loan Party)
and flood insurance is available in the community in which such real property is
located, evidence of required flood insurance and (y) the Administrative Agent
shall have received written confirmation from the Lenders that flood insurance
due diligence and flood insurance compliance has been completed by the Lenders.

2.    Conditions to the Effective Date. This Agreement shall become effective as
of the first date (the “Effective Date”) on which (i) the Lenders party to the
Credit Agreement on such date, the Administrative Agent and the Borrower shall
have executed and delivered counterparts of this Agreement and (ii) the Borrower
has paid to the Administrative Agent (for the account of the Lenders) the fees
set forth in that certain fee letter dated as of December 7, 2018 among the
Borrower and the Administrative Agent.

3.    Representations and Warranties of the Borrower. In order to induce the
Administrative Agent and the Lenders to enter into this Agreement, the Borrower
hereby represents and warrants that as of the Effective Date:

 

  a.

The Borrower has the requisite power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and

 

3



--------------------------------------------------------------------------------

  performance of this Agreement. The Borrower has duly executed and delivered
this Agreement, and this Agreement constitutes the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

  b.

The execution, delivery and performance by the Borrower of this Agreement do not
and will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Borrower under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or limited partnership or limited liability
company agreement, or any other agreement or instrument to which the Borrower is
bound or by which the Borrower or any of its properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Borrower or (iii) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Borrower, which in the case of any of the foregoing
clauses (i) through (iii), individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

  c.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Borrower of this Agreement.

 

  d.

All representations and warranties contained in the Credit Agreement or in the
other Credit Documents shall be true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the Effective Date, except to the extent that such representations and
warranties expressly relate to an earlier date.

 

  e.

No Default or Event of Default has occurred and is continuing on the date hereof
or after giving effect to this Agreement.

4.    Continuing Effect of Financing Documents. Except as expressly set forth
herein, this Agreement shall not constitute an amendment or waiver of any
provision of the Credit Agreement and shall not be construed as an amendment,
waiver or consent to any further or future action on the part of the Borrower
that would require an amendment, waiver or consent under the Credit Agreement.
Except as expressly amended hereby, the provisions of the Credit Agreement are
and shall remain in full force and effect. This Agreement shall be deemed a
Credit Document for purposes of the Credit Agreement.

5.    Fees. In accordance with Section 12.1 of the Credit Agreement, the
Borrower shall pay the fees, charges and disbursements of the Administrative
Agent’s special counsel in connection with this Agreement.

 

4



--------------------------------------------------------------------------------

6.    Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent. Delivery of an executed counterpart of a signature page to this Agreement
by telecopy or electronic transmission shall be effective as the delivery of a
manually executed counterpart of this Agreement.

7.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.    Integration. This Agreement and the other Credit Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit Documents.

9.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT AND ANY CLAIM OR CONTROVERSY RELATED TO THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signatures on Following Pages]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER

SHARYLAND DISTRIBUTION &

TRANSMISSION SERVICES, L.L.C.

By:  

/s/ Brant Meleski

Name:   Brant Meleski Title:  

Senior Vice President and

Chief Financial Officer

 

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative
Agent By:  

/s/ Ann Hurley

Name:   Ann Hurley Title:   Manager, Agency

 

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Frank Lambrinos

Name:   Frank Lambrinos Title:   Authorized Signatory Aggregate

Commitments held by

such Lender on the

date hereof:

$25,000,000

 

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

Zions Bancorporation dba Amegy Bank, as a Lender By:  

/s/ Greg Campbell

Name:   Greg Campbell Title:   Senior Vice President Aggregate

Commitments held by

such Lender on the

date hereof:

$20,000,000.00            

 

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Jerry Wells

Name:   Jerry Wells Title:   Director Aggregate

Commitments held by

such Lender on the

date hereof:

$20,000,000.00            

 

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:  

/s/ Anju Abraham

Name:   Anju Abraham Title:   Authorized Signatory By:  

/s/ Robert Casey

Name:   Robert Casey Title:   Authorized Signatory Aggregate

Commitments held by

such Lender on the

date hereof:

$35,000,000.00

 

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Lei Zeng

Name:   Lei Zeng Title:   Vice President Aggregate

Commitments held by

such Lender on the

date hereof:

$20,000,000.00            

 

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By:  

/s/ Einar Gulstad

Name:   Einar Gulstad Title:   Senior Vice President By:  

/s/ Andrea Ozbolt

Name:   Andrea Ozbolt Title:   First Vice President Aggregate

Commitments held by

such Lender on the

date hereof:

$20,000,000.00            

 

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:  

Authorized Signatory

Aggregate

Commitments held by

such Lender on the

date hereof:

$20,000,000.00            

 

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

SOCIETE GENERALE, as a Lender By:  

/s/ Diego Medina

Name:   Diego Medina Title:   Director Aggregate

Commitments held by

such Lender on the

date hereof:

$20,000,000.00            

 

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ David Dewar

Name:   David Dewar Title:   Director Aggregate

Commitments held by

such Lender on the

date hereof:

$20,000,000.00            

 

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Patrick Engel

Name:   Patrick Engel Title:   Managing Director Aggregate

Commitments held by

such Lender on the

date hereof:

$20,000,000.00            

 

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory Aggregate

Commitments held by

such Lender on the

date hereof:

$15,000,000.00            

 

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH, as a Lender By:  

/s/ James D. Weinstein

Name:   James D. Weinstein Title:  

Managing Director

Aggregate

Commitments held by

such Lender on the

date hereof:

$15,000,000.00            

 

Signature Page to Third Amendment to Credit Agreement